Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have *564been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of bamboo blinds and sets of hardware accessories imported from Japan; and that each bamboo ■blind, as invoiced, is accompanied by one set of hardware accessories.
That on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States,-including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at the invoice unit values; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (U.S. Oy) per set of hardware accessories; and that there was no higher foreign value.
That the above appeals" for reappraisement are limited to the merchandise hereinbefore described and are abandoned as to all other merchandise; and that said appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find that-the proper basis for. appraisement of the bamboo blinds and sets of hardware accessories in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the invoice unit values, which include the cost of the sets of hardware accessories, the cost thereof being 3 cents (United States currency) per set of hardware accessories.
As to all other merchandise, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.